DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/26/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Allowable Subject Matter
Claims 1-28 are allowed.

The following is an examiner’s statement of reasons for allowance:  regarding each of claims 1, 13, 25 and 26, the prior art teaches most aspects of the claimed invention, including (Ren, US 2012/0033868 A1):
a) identifying an object in the projection images for motion tracking (Figs.1A-2C, also see par.0030);
b) tracking a relative position of the object identified in the projection images (Fig.4), where the object forms part of the clinical target (identifies one or more points and/or edges to quantify motion throughout the entire breast for each projection, par.0030);
c) calculating an actual shift position of the object based on the tracked relative position of the object in the plurality of projection images (Fig.4 and corresponding par.0028);
d) obtaining motion-compensated projection images corresponding to the actual shift position (“Such motion-score based processing may include…shift back to correct the motion amount”, par.0033); and
e) reconstructing a plurality of tomographic slice images using the motion compensated projection images (“…image reconstruction might be performed… with all images after correction has been applied to the affected subset of images”, par.0033).

However, the prior art neither teaches nor reasonably suggests such a motion compensation method of reconstructing tomographic slice images where a scan angle correction for the projection images is determined for updating scan angles of the projection images, where the determined scan angle corrections is based on the calculated actual shift position, and then obtaining the motion-compensated projection images corresponding to the updated scan angles, as required by the combination as claimed.  The practice of shifting the images directly, according to the calculated actual shift positions as taught by Ren, appears sufficient without taking the additional time and computing resources to update scan angles for each projection based on the calculated actual shift position, then obtain motion compensated projection images based on the updated scan angles, absent the benefit of Applicants’ disclosure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US patent documents to Kyriakou (see attached PTO-892) teaches the practice of determining a shift amount for portions of the image for a given view angle; and Okabe (JP 2008-036272, see IDS filed 3/26/2021) teaches a method of removing ring artifacts in cone-beam CT with an oblique detector orientation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884